Citation Nr: 1427083	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  10-22 322A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to an evaluation in excess of 10 percent for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1997 to January 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

A January 2005 rating decision of the VA RO in North Little Rock, Arkansas granted service connection for a back disability with an initial noncompensable evaluation.  The Veteran filed a claim for an increased evaluation in October 2009.  A December 2009 rating decision granted an evaluation of 10 percent for the Veteran's back disability.  As this is not considered a full grant of the benefit sought on appeal, the issue is properly before the Board and has been rephrased accordingly.   

In March 2014, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript is included in the claims file.

The Board has not only reviewed the physical claims file but also the Veteran's file on the "Virtual VA" paperless claims processing system to ensure a total review of the evidence.   

The issue of entitlement to service connection for a right knee disability may have been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action (if needed).  38 C.F.R. § 19.9(b) (2013).  This issue is not before the Board at this time.  


FINDINGS OF FACT

1.  The Veteran's left knee disability did not begin in service and cannot be linked to any established in-service injury, disease or event.  

2.  Throughout the period on appeal, the Veteran's back disability was manifested by limitation of motion due to pain and flare-ups.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The criteria for an evaluation in excess of 10 percent for the Veteran's service-connected back disability have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic Code 5237 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007) (concerning rheumatic fever); see also Routen, 10 Vet. App. 183.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In his August 2009 claim and subsequent statements and testimony, the Veteran has asserted that he injured his left knee in service and that he has had knee pain since separation.

The Veteran's service treatment records show that in April 2003 the Veteran complained of chronic knee pain.  In January 2004 complained of left knee instability that had been chronic for years.  The examiner noted a potential history of an ACL tear.  The Veteran reported generalized chronic knee pain and a continual "pulsating" feeling.  After an MRI, the examiner noted mild joint effusion without internal derangement.  The Veteran was seen for physical therapy and continued to complain of left knee weakness.

Post-service VA treatment records show treatment for a left knee disability.  After an MRI in March 2010, the Veteran was diagnosed with mild chondromalacia.  The Veteran was given a knee brace.

In October 2009, the Veteran was afforded a VA examination.  The examiner reviewed the claims file and recited the Veteran's reported history.  After a physical examination, the examiner diagnosed a chronic left knee sprain.  The examiner noted that "the SMR is silent on injury or treatment of the left knee.  It would be pure speculation to connect the current condition to service."

As noted above, there are notations of a left knee injury and treatment during the Veteran's active duty service.  Accordingly, the Board gives little probative value to the October 2009 VA examination.

In January 2010, the Veteran was afforded another VA examination.  The examiner reviewed the claims file and recited the Veteran's reported history.  After a physical examination, the examiner diagnosed right patella tendonitis and right patellofemoral syndrome.  

The examiner did not provide a diagnosis for the left knee or an etiological opinion.  

As the claim is for a left knee disability, the Board gives little probative value to the January 2010 VA examination.

In March 2013, the Veteran was afforded another VA examination.  The examiner reviewed the claims file and recited the Veteran's reported history.  After a physical examination, the examiner diagnosed chronic collateral ligament strain left knee and patellofemoral syndrome left knee.  The examiner noted that he "cannot relate [the Veteran's] current diagnosis to any diagnosis in service" because he "reviewed the STRs and there never was an actual diagnosis found.  Just statements to the effect of "left knee pain.'"

In June 2013, the examiner provided clarification regarding his March 2013 examination and report.  The examiner opined that "the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  He provided the following rationale:

[The Veteran's] current diagnosis of chronic collateral ligament strain left knee is less likely than [not] related to his military service.  The only diagnosis regarding his left knee that I was able to ascertain from a review of his service treatment records was "left knee instability without pain"/ "history ACL tear."  An MRI of his left knee dated 26/04 found "all normal ligaments" and the impression then given as "history of ACL tear."  With normal ligaments on MRI it would appear that he has had NO ligament tear.  The statement "history of ACL tear" is not stating that there is a tear, just that the Veteran/physician stated that there was a tear based on information given by the Veteran himself.  This is not verification that there IS a tear.  At any rate, the normal MRI verifies that there is no tear involving any of the ligaments of his left knee.  The MRI clearly states that "ALL LIGAMENTS (are) NORMAL."  The impression of the reviewing radiologist is "mild effusion WITHOUT internal derangement."  My diagnosis of "chronic collateral ligament strain left knee" therefore would mean that this occurred subsequent to his military service as the collateral ligaments were found to be normal on the MRI done in the service.  Therefore, his current left knee collateral ligament strain is less likely than not due to his military service.  

It is important for the Veteran to understand that (notwithstanding the other medical reports) this medical report provides highly probative evidence against this claim.  

While the Veteran may sincerely believe that his left knee disability is related to his left knee injury in service, the Board notes that for compensation purposes there must be medical evidence that provides a nexus.  The Board understands the Veteran's concerns and notes that the best medical evidence of record at this time indicates that the Veteran's current left knee disability is not related to his active duty service.  Simply stated, the best evidence indicates that it is less likely (a less than 50 percent chance) that the Veteran's left knee disability is related to service, notwithstanding any indication to the contrary.  

The Board apologizes for the delay in the case.

Accordingly, service connection for a left knee disability must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

Increased Evaluation Claim

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013).  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3 (2013).  Separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2013).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination. Where arthritis results in painful motion of the joint, the rating criteria allow for at least the minimum compensable evaluation for the joint.  38 C.F.R. § 4.59 (2013).

The Veteran's service-connected back disability has been evaluated as 10 percent disabling under Diagnostic Code 5237, which uses the General Formula for Rating Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237.

Under the General Rating Formula for Rating Diseases and Injuries of the Spine, effective September 26, 2003, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  

A 10 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees; or if there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or there is vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.    

A 20 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less; or, if there is favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent disability rating is warranted if there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  

There are several notes set out after the diagnostic criteria, which provide the following: First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Note five provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, the entire cervical spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Note six provides that disabilities of the thoracolumbar and cervical spine segments shall be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

For the purposes of evaluations under Diagnostic Codes 5235-5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note 1.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran in this case is in receipt of a 10 percent evaluation for his service-connected back disability for the entire rating period on appeal.  In a January 2010 statement and in the March 2014 Board hearing, the Veteran asserted that his disability warrants a higher evaluation.

The evidence shows that the Veteran's back disability, throughout the rating period on appeal, was manifested by a lumbosacral strain with slight limitation of motion due to pain at the endpoints of his range of motion and flare-ups.  

A review of the VA treatment notes shows that the Veteran has received treatment for his back disability throughout the period on appeal.  Treatment providers have noted chronic pain that improves with rest, and limitation of motion.

In November 2009, the Veteran was afforded a VA spine examination.  The examiner recited the Veteran's reported history.  The Veteran reported daily pain in the low back rated as 6/10 that would increase to a 10/10.  Occasionally he reported his pain would decrease to a 5/10.  He reported occasional tingling into the right posterior leg to the level of the knee with no radiation of pain, no numbness, no clicking or popping, and no giving way or falling.  He reported episodes where he would stumble.  He reported flare-ups approximately two times per month that were activity dependent and that cause him to seek self-imposed bed rest.  He reported pain with both walking and standing.

Upon physical examination, the examiner noted that his gait was slow but normal.  He had a negative straight leg raise, Lesague's, and Patrick's test.  His deep tendon reflexes were 2/4 in the bilateral patella and Achilles.  He had no palpable muscle spasms.  The examiner reported that the lumbar spine maintained its normal architecture.  He had tenderness to palpation along the L4/5 bilaterally.  The Veteran's range of motion was noted to be flexion to 90 degrees, extension to 30 degrees, rotation to 30 degrees bilaterally, and lateral flexion to 30 degrees bilaterally.  The Veteran's combined range of motion was 240 degrees.  The Veteran complained of pain at the endpoints of all motion.  He did not exhibit increased fatigue, weakness, lack or endurance or incoordination on repetitive motion testing.

The Veteran was afforded another VA spine examination in March 2013.  The examiner reviewed the claims file and recited the Veteran's reported history.  The Veteran reported continual lower back pain that is chiefly on the lower right side of his back just above the buttock.  He reported radiation of his pain into his right lower extremity on occasion.  He also reported that steroid injections had been of short-term benefit.  

Upon physical examination, the examiner reported forward flexion to 90 degrees or greater, extension to 20 degrees, lateral flexion to 30 degrees or greater bilaterally, right lateral rotation to 20 degrees, and left lateral rotation to 30 degrees or greater.  The Veteran's combined range of motion was 220 degrees.  The Veteran was able to perform repetitive use testing with 3 repetitions without additional limitation in range of motion.  The Veteran had functional loss or impairment including less movement than normal and pain on movement.  The Veteran was tender in the right lower lumbar paraspinous musculature, and he did not have guarding or muscle spasm of the thoracolumbar spine.  His muscle strength was normal and he had no muscle atrophy.  His deep tendon reflexes were absent and his sensory examination was normal.  His straight leg raising test was negative and he did not have radicular pain or any other signs or symptoms due to radiculopathy or other neurologic abnormalities.  The Veteran did not have intervertebral disc syndrome and incapacitating episodes.  He reported regular use of a back brace.  Imaging studies revealed no arthritis and no vertebral fracture.  The examiner noted that the Veteran was a full-time student but that if he were to seek employment he should refrain from heavy lifting.  

The Veteran was afforded another VA spine examination in May 2013.  Upon physical examination, the Veteran's range of motion measurements were forward flexion to 90 degrees or greater, extension to 25 degrees, lateral flexion to 25 degrees bilaterally, right lateral rotation to 25 degrees, and left lateral rotation to 30 degrees or greater.  The Veteran's combined range of motion was 220 degrees.  The examiner noted that there was no objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing with 3 repetitions with no additional limitation in range of motion.  

The examiner noted no functional loss or functional impairment of the thoracolumbar spine, providing highly probative evidence against this claim.   

The Veteran had no localized tenderness or pain to palpation of joints and/or soft tissue, and no guarding or muscle spasm.  The Veteran's muscle strength was normal and there was no muscle atrophy.  His deep tendon reflexes and sensory examination were normal.  His straight leg raising test was normal and he had no radicular pain or any other signs or symptoms due to radiculopathy.  The examiner noted no other neurologic abnormalities and no intervertebral disc syndrome.  The examiner noted that the Veteran did not use any assistive device, including a brace.  The examiner noted that the previous diagnosis of lumbar strain had resolved.  

In sum, the totality of the evidence shows that the Veteran's back disability was manifested by limitation of forward flexion to at most 90 degrees; a combined range of motion of, at the worst, 210 degrees; and localized tenderness not resulting in abnormal gait or abnormal spinal contour.  Under the General Rating Formula for Diseases and Injuries of the Spine, the Veteran's symptoms do not reach the level of a 20 percent evaluation.  The Veteran's forward flexion was never limited, and his combined range of motions in the three VA examinations were 240 degrees, 220 degrees and 220 degrees, providing highly probative evidence against this claim. 

In this regard, it is important for the Veteran to understand that even taking his most limited ranges of motion from each of his VA examinations, his worst possible combined range of motion is 210 degrees.  In order to obtain a 20 percent evaluation, he would need to have a combined range of motion of less than 120 degrees.  

Finally, VA examiners specifically noted the absence of muscle spasm or guarding, as well as the absence of an abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  Accordingly, an evaluation in excess of 10 percent for the Veteran's back disability is not warranted.  The Board has considered the DeLuca factors, but has determined that there is no functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.    

The Board has considered a separate evaluation for radiculopathy.  The Board acknowledges that the Veteran has reported pain that occasionally radiates into his right lower extremity.  However, the VA examiners have specifically noted no objective symptoms of radiculopathy.  At this time, the best medical evidence indicates that the Veteran does not have radiculopathy.  Thus, a separate evaluation for an associated objective neurologic abnormality is not warranted at this time.  

The Board has also considered whether an extraschedular evaluation is warranted for the back disability.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's back disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provides for disability ratings based on pain, pain on motion, limitation of motion, and localized tenderness.  In this case, considering the lay and medical evidence for the entire period on appeal, the Veteran's back disability is manifested by pain, limitation of motion, tenderness and the decreased ability to partake in physical activities due to pain.  As noted, these symptoms are part of the schedular rating criteria.  




Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Dingess v. Nicholson, 19 Vet. App. 473 (2006), held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  The VA fulfilled this duty to notify in an August 2009 letter to the Veteran.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  The Board finds that the VA RO fulfilled this duty to notify in an October 2009 letter.  

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, and the Veteran's statements.

The Veteran has also been afforded adequate examinations on the issue of entitlement to service connection for a left knee disability and on the issue of rating his back disability.  VA provided the Veteran with knee examinations in October 2009, January 2010 and March 2013, and with back examinations in November 2009, March 2013 and May 2013.  As discussed above, the March 2013 and June 2013 addendum opinion for the left knee disability, and the back examinations were more than adequate.  The Veteran's history was taken, and complete examinations were conducted.  The examination reports and opinions were given by experienced physicians who had thoroughly reviewed the Veteran's claims file.  Therefore, the Veteran has been afforded adequate examinations on the issues of entitlement to service connection for a left knee disability and the issue of entitlement to an increased evaluation for a back disability.  

Also, 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the March 2014 Board hearing, the VLJ complied with these requirements.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing was harmless.  

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional evidence that is necessary for a fair adjudication of the claim that has not been obtained.

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).       

ORDER

Service connection for a left knee disability is denied.

An evaluation in excess of 10 percent for a back disability is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


